Citation Nr: 1616204	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-31 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for ingrown toenails. 

2. Entitlement to service connection for ingrown toenails. 

3. Entitlement to service connection for skin and nail conditions of the feet other than ingrown toenails, including tinea pedis (athlete's foot) and onychomycosis or tinea unguium (fungus of the toenails).

4. Entitlement to service connection for musculoskeletal disabilities of the feet, including osteoarthritis of the 1st metatarsophalangeal joint (MTP) of the right foot, a plantar calcaneal spur of the right foot, and periarticular osteopenia of the left foot. 

5. Entitlement to service connection for bilateral knee disabilities. 

6. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

7. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including anxiety and depression.

8. Entitlement to service connection for residuals of a cyst removed from the forehead. 

9. Entitlement to a compensable rating for bilateral sensorineural hearing loss. 

10. Entitlement to a rating greater than 10 percent for tinnitus. 

11. Entitlement to an effective date earlier than September 15, 2008 for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to May 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

As noted in the Board's July 2015 remand, service connection claims for a traumatic brain injury (TBI) and prostate cancer have been raised by the record in July 2009 and February 2015 statements from the Veteran, respectively.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The claims for musculoskeletal disabilities of the feet and a compensable rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed rating decision dated in August 2002 last denied the service connection claim for ingrown toenails.   

2. Additional evidence received since the August 2002 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for ingrown toenails. 



3. The Veteran has not had ingrown toenails during the pendency of this claim. 

4. The Veteran's current tinea pedis (athlete's foot) and onychomycosis or tinea unguium (fungus of the toenails) were incurred in active service. 

5. The Veteran does not have a current disability of either knee or, in the alternative, any current knee disability does not result from disease or injury incurred in or aggravated by active service. 

6. The Veteran was not diagnosed with PTSD during active service, did not participate in combat, and has not identified a stressor related to fear of hostile military or terrorist activity. 

7. The Veteran's reported stressors are not supported by credible evidence. 

8. The Veteran's sebaceous cyst on the forehead, which was excised in February 2003, did not result from disease or injury incurred in or aggravated by active service. 

9. The Veteran initially submitted a service connection claim for tinnitus in August 2003, which was denied in a May 2004 rating decision. 

10. Notice was mailed to the Veteran of the May 2004 rating decision and his appellate rights, but returned to VA by the U.S. Post Office as undeliverable. 

11. The Veteran did not inform VA that he was no longer at his most current address on file, but rather was incarcerated, at the time that notice of the May 2004 rating decision was mailed to him. 

12. VA followed its regular mailing practices by mailing notice of the May 2004 rating decision and appellate rights to the Veteran's most current address then of record, as there was no other possible and plausible address known to VA at the time. 

13. The Veteran did not submit a notice of disagreement within one year of mailing of notice of the May 2004 rating decision, and new and material evidence was not obtained or received by VA within this one-year time period.  

14. The Veteran submitted a petition to reopen the service connection claim for tinnitus in September 2008, which was granted in the June 2009 rating decision.

15. The Veteran withdrew on the record at the September 2015 hearing the appeal of the rating assigned his service-connected tinnitus. 


CONCLUSIONS OF LAW

1. The August 2002 rating decision, which denied service connection for ingrown toenails, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been submitted to reopen the service connection claims for ingrown toenails.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for ingrown toenails are not satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for tinea pedis (athlete's foot) and onychomycosis or tinea unguium (toenail fungus) are satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. The criteria for service connection for disabilities of the left or right knee are not satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



6. The criteria for service connection for PTSD are not satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7. The criteria for service connection for a cyst on the forehead or its residuals are not satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8. The May 2004 rating decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.103, 3.156, 19.25, 20.200, 20.201, 20.302, 20.1103 (2015).

9. The September 2008 effective date of service connection for tinnitus is proper.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015). 

10. The criteria for withdrawal of a substantive appeal are satisfied with respect to the rating assigned service-connected tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in April 2009, August 2009, November 2009, and December 2009 provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied.

For PTSD claims based on personal assault, notice must also be provided that sources other than the Veteran's service records may corroborate the stressor, as well as evidence of behavior changes.  38 C.F.R. § 3.304(f).  A December 2009 letter notified the Veteran that he should identify or submit any possible sources of information and evidence regarding his reported stressor, including police reports or medical treatment records, witness statements, correspondence he had with relatives or close friends about the incident, and his own statements.  Although the letter did not advise the Veteran that behavior changes could also help verify the in-service stressor, the Veteran, through his representative, evidenced actual knowledge at the Board hearing that "markers" such as behavior changes and deterioration of work performance could help verify the stressor.  See id.  Moreover, and in the alternative, the November 2013 statement of the case (SOC) also provided such notice.  Thus, a reasonable person could be expected to understand what was needed to verify the stressor.  Accordingly, any notice error was not prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (a notice error is not prejudicial if actual knowledge is demonstrated on the part of the claimant, or if a reasonable person could be expected to understand from the notice what was needed), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See id.  Indeed, the STR's and service personnel records document a decline in work performance and consequent demotion in rank, with an eventual early discharge.  They also show that the Veteran was seen for psychiatric counseling in connection with his deteriorating work performance.  Thus, such evidence is already of record.  In any event, because the Veteran's reported stressor is not credible in itself and in light of other evidence of record, as explained below, further notice of the types of alternative evidence that could verify a stressor based on personal assault is not warranted, as such could not rehabilitate its credibility; only a more official source of documentation could do so, which is outside the ambit of the alternative types of evidence contemplated by 3.304(f).  See 38 C.F.R. § 3.304(f).  Accordingly, further notice under 38 C.F.R. § 3.304(f) is not warranted. 

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

The Veteran's reported in-service stressor of being kidnapped by local police in the Philippines who he says planted marijuana in his room and then tried to extort money from him in exchange for not being charged, as well as his witnessing of the police kill another person tied up next to him during his kidnapping, is not plausible on its face.  Further, it is not capable of verification as there is no apparent reason why it would be documented or what the source of such documentation would be.  The Veteran has not identified any credible source that might be able to verify such an incident.  The fact that marijuana was found in his room is in fact recorded in the STRs, but indicates nothing more than that he was in possession of marijuana, which is consistent with his documented history of "extensive history of polysubstance abuse," including marijuana (see March 2009 VA treatment record), his admitted use of another illegal substance, namely cocaine, during service (see September 2009 VA treatment record), and the fact that he tested positive for substance use during service.  Also notable is a September 2009 VA treatment record in which the treating psychiatrist noted that the Veteran was vague, circumstantial, and "kept saying different things" as to his reported stressors and wondered if the Veteran was being "manipulative."  In this record, as well as in a July 2009 written statement (VA Form 21-4138), the Veteran stated that he witnessed his then wife's ex-husband kill another person and also "pulled a gun" on the Veteran.  The RO issued a formal finding in January 2010 that the Veteran had not furnished enough information to verify this stressor.  After this formal finding was made, the Veteran submitted a different stressor, namely the aforementioned account of having marijuana planted in his room and being kidnapped by local police for extortion, etc.  As the Veteran's reported stressor is implausible on its face, as he has switched accounts of his stressors while retaining similar traumatic elements in the new account such as the witnessing of someone being killed, as his credibility was found doubtful by a VA psychiatrist regarding his stressors (i.e. his reported history appeared "manipulative"), as there is a much more plausible reason for marijuana being found in the Veteran's room, namely his history of substance use including marijuana, and given the Veteran's bias in supporting a claim for benefits, with no prior mention of this stressor before the submission of this claim, the Board find that the stressor is not credible.  

Because the Board finds that this stressor is not credible, and because it is not the type that appears capable of verification, VA assistance toward that end is not warranted.  In this regard, while VA's duty to assist is broad, it is not unlimited, but rather must be channeled into "reasonable efforts" to provide such assistance.  See 38 U.S.C.A. § 5103A(a).  To the extent VA's duties to assist are not specifically prescribed in a given situation, the assistance it provides must be informed and delimited by considerations of what would be reasonable under the circumstances of a particular case.  Under the statute, VA is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See id.  Moreover, the Veterans Benefits Administration Adjudication Procedure Manual (Manual) notes that some stressors are impossible to corroborate.  See VBA Manual M21-1, IV.ii.1.D.2.g (citing U.S. Joint Services and Records Research Center (JSRRC) Stressor Verification Guide, Section V).  For the foregoing reasons, the Board finds that it is not reasonable to attempt verification of the Veteran's reported stressor, as there is no apparent source of documentation or verification of the type of stressor described by the Veteran.  Even if police records could be obtained showing that the Veteran was confined and charged for possession of marijuana, such evidence could not help verify the stressor, as there would still have to be credible supporting evidence that the marijuana was planted by the police, or that the Veteran witnessed the death of another person beaten by the police during his confinement.  The Veteran's admitted history of marijuana use, as well as cocaine use that started during service, much more readily accounts for marijuana being found in his room, and thus police records or other evidence showing he was arrested and confined for marijuana possession in themselves could not help verify the stressor, as the Veteran's own account is much less plausible.  Finally, the Veteran has been informed of and provided an opportunity to identify or submit alternative sources of evidence that might support occurrence of the stressor, but has not done so.  Accordingly, further assistance is not warranted. 

With regard to the former stressor related by the Veteran of witnessing his then wife's ex-husband kill another person, this stressor is not the type capable of verification, and the Veteran has not identified a source that could verify it.  Moreover, and in the alternative, the Veteran appears to no longer cite this incident as a stressor.  Accordingly, there is no duty to assist in terms of efforts to verify this stressor. 

An examination was performed in August 2012 on behalf of VA by QTC Medical Services with regard to the Veteran's claim for foot conditions.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Although the examiner did not provide an adequate opinion with regard to the musculoskeletal conditions of the feet, as discussed below, the examiner did not diagnosis or find ingrown toenails.  Moreover, VA treatment records dating from the late 1990's through 2014 show no findings of ingrown toenails, although they note a prior history of this condition.  Accordingly, as the evidence clearly shows that the Veteran has not had an ingrown toenail condition during the pendency of this claim, the August 2012 examination report, in conjunction with the other evidence of record, is adequate to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, to the extent the Veteran's claim for ingrown toenails encompasses other toenail conditions such as onychomycosis, service connection has been granted.  Thus, further examination or opinion is not warranted.  

VA examinations or opinions have not been provided with regard to the Veteran's claims for PTSD, bilateral knee disabilities, and residuals of a cyst on the forehead.  VA's duty to provide an examination or opinion is required when the following elements are satisfied: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  

With regard to the Veteran's claim for PTSD, as the in-service stressor element is not satisfied, and by the same token the second McLendon element, a VA examination or opinion could not substantiate the claim as a matter of law.  See 38 C.F.R. § 3.304(f).  Accordingly, an examination is not warranted. 

With regard to the claim for bilateral knee disabilities, the VA treatment records dated during the pendency of this claim do not reflect any complaints, diagnoses, or findings pertaining to the knees.  There is a February 1999 VA treatment record noting left knee pain after the Veteran strained his back lifting a couch, with a finding of left knee pain likely due to compensation for the back injury.  However, apart from this record, VA treatment records dating from the 1990's to 2014 do not mention any knee problems.  The Veteran has not stated that he has been diagnosed with a knee condition during the pendency of this claim.  Thus, because the current disability element is not satisfied, a VA examination or opinion is not necessary to decide the claim.  See McLendon, 20 Vet. App. at 83.  Moreover, and in the alternative, the Veteran's vague and general account of bending, stooping, and heavy lifting during service, which he states caused cumulative wear and tear on the knees resulting in a current disability, is not sufficient or specific enough to show an in-service disease, injury, or event to which any current knee disability may be related, in the absence of knee symptoms during service or for many years after separation.  See McLendon, 20 Vet. App. at 83; Waters, 601 F.3d at 1278-79.  The Board does not find it credible that the Veteran had knee symptoms during service, as explained below.  Moreover, almost fifteen years after service, an October 2001 VA treatment record reflects that the Veteran was performing a physical exercise consisting of squatting with 700 pounds.  There is thus no indication that any current knee problems may be related to heavy lifting in service, or transient knee symptoms during service.  Accordingly, an examination or opinion is not warranted.  See id.

Finally, there is no indication that residuals of a sebaceous cyst on the forehead, which first manifested around January 2003 according to the VA treatment records, may be related to the Veteran's bumping his forehead during service while working on aircraft over fifteen years earlier.  See McLendon, 20 Vet. App. at 83; Waters, 601 F.3d at 1278-79.  As discussed below, the Board does not find it credible that the Veteran developed a cyst during service.  While competent evidence is not required for this purpose, there must be some apparent possible basis for a relationship between what occurred in service and a current disability.  Given the long time that elapsed between service and the development of the sebaceous cyst, with no other apparent reason why repeated bumps to the head would lead to the development of a cyst in the same area years later, the Board finds that the low threshold of an indication the two may be related is not satisfied.  See Waters, 601 F.3d at 1278-79.  Accordingly, an examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83; Waters, 601 F.3d at 1278-79.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

Because the outcome of the Veteran's appeal of the effective date of service connection for tinnitus is determined by applicable law rather than disputed facts, VA's duties to notify and assist under the VCAA do not apply or are moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


The Veteran testified at a hearing before the undersigned in September 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claims, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claims.  See id.  The undersigned also informed the Veteran of the elements of service connection.  Given the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for ingrown toenails.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for ingrown toenails was previously denied in a final August 2002 rating decision.  The claim for ingrown toenails denied in that decision and the current claim are the same, as both concern the same condition affecting the same part of the body.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran was properly mailed notified of this decision and his appellate rights in an August 2002 letter.  See 38 C.F.R. § 19.25 (2015).  The Veteran did not submit a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, the August 2002 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the last denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In his September 2015 hearing testimony before the undersigned, the Veteran indicated that he had ingrown toenails, among other foot conditions, ever since service separation.  As evidence of ongoing symptoms were not of record at the time of the August 2002 rating decision, and because these statements are presumed credible for the purpose of determining whether reopening is warranted, the Board finds that the Veteran's testimony constitutes new and material evidence.  See id.; 38 C.F.R. § 3.356(a).  Therefore, the claim is reopened. 


III. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  



The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Ingrown Toenails

Preliminarily, the Board finds no prejudice to the Veteran in adjudicating this claim on the merits, as the RO provided an examination in August 2012, and as the evidence of record clearly shows that the Veteran has not had ingrown toenails during the pendency of this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The current disability element is not satisfied.  VA treatment records dating from the late 1990's through 2014 show no diagnoses of ingrown toenails, although they note a history of ingrown toenails and treatment for other toenail conditions, such as onychomycosis.  An April 2009 VA treatment record reflects that the Veteran presented with a "possible" ingrown toenail, but no diagnosis of ingrown toenails was rendered in the assessment section of the record after examination and treatment through debridement of the nails.  The August 2012 foot examination also did not yield findings of ingrown toenails.  The Veteran has not stated that he has been diagnosed with ingrown toenails during the pendency of this claim.  The Board accords more weight to the clinical assessments in the VA treatment records than to the Veteran's statements on this issue, as the former represent objective findings by medical professionals based on examination of the Veteran and consideration of his medical history.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Thus, although the Veteran was treated for ingrown toenails during service, the evidence shows that he does not have a current ingrown toenail condition.  To the extent the Veteran's claim encompasses other toenail conditions, such as onychomycosis or fungus of the nails, service connection has been granted, as discussed below. 

In the absence of a current disability related to ingrown toenails, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); accord Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for ingrown toenails is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Other Skin and Nail conditions of the Feet

The STRs and VA treatment records show ongoing problems with fungal toenails, diagnosed variously as onychomycosis or tinea unguium, and athlete's foot, diagnosed as tinea pedis.  The Veteran has provided competent and credible testimony that these conditions have been present ever since service, and the STRs and VA treatment records are consistent with this history.  

Accordingly, the evidence is at least in equipoise that the Veteran's current onychomycosis or tinea unguium and tinea pedis result from conditions incurred in active service.  Therefore, service connection for tinea pedis and onychomycosis or tinea unguium is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a); Gilbert, 1 Vet. App. at 55.  


C. Disabilities of the Bilateral Knees

The current disability element is not satisfied with respect to either knee.  See Holton, 557 F.3d at 1366.  The post-service treatment records, including VA treatment records dating from 2000 to 2014, do not document symptoms, findings, or complaints pertaining to the knees.  The Veteran has not stated that he has been diagnosed with pathology or any condition of either knee, or been treated for knee problems since 1999.  In this regard, a February 1999 VA treatment record reflects a one-time complaint of left knee pain after the Veteran injured his back and was placing too much weight on his left knee to compensate.  However, the fact that he reported left knee pain then, but not before or since in the voluminous VA treatment records dated since the late 1990's, weighs against a finding of current disability in either knee, as it is not plausible that such would be present and yet not documented apart from in this one record, when the VA treatment records document a number of other medical complaints.  To the extent the Veteran may experience symptoms in either knee, symptoms alone, without underlying pathology, does not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of a current disability of the knees, service connection cannot be established.  See id.; Shedden, 381 F.3d at 1166-67; Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225.  

Further, and in the alternative, the service incurrence and nexus elements are not satisfied.  See id.  The Veteran has generally stated that bending, stooping, and heavy lifting during service caused the development of knee problems.  For example, in a September 2009 statement, he wrote that he was a weapons technician for twelve years, and loaded bombs, missiles, and guns on fighter aircraft.  This history is credible as it is consistent with the circumstances of his service.  However, there is no indication in the STRs that he had knee symptoms or a knee injury during service.  The March 1987 separation examination report reflects that the Veteran's lower extremities were evaluated as normal, and the Veteran did not report a history of knee problems in the March 1987 report of medical history at separation.  Stooping, bending, and lifting heavy objects does not in itself constitute a disease or injury supporting service incurrence.  See id.  

The Board notes that at the September 2015 hearing, the Veteran stated that he had been treated at Clark Air Base in the Philippines, as his knees were "hurting."  The Veteran's STRs from Clark Air Base are in the claims file and do not document treatment or complaints concerning the knees.  It is not plausible that the Veteran would have received such treatment and yet it would not be documented or recorded anywhere in these records.  Thus, the absence of records of such treatment weighs against the credibility of the Veteran's statements asserting that he was treated for knee symptoms during service.  See Buchanan v. Nicholson, 451 F.3d, 1331, 1336-37 (Fed. Cir. 2006); Fountain v. McDonald, 27 Vet. App. 258, 272 (2015). 

In the alternative, even if the Veteran was treated for knee symptoms during service, there is no apparent relationship between any current knee condition and such symptoms, or a relationship to bending, stooping, and heavy lifting during service in the absence of evidence of knee problems for many years following service separation, and when the Veteran's lower extremities were evaluated as normal at separation.  The Veteran wrote in the September 2009 statement that he had "problem[s] in knees" constantly for thirty years.  However, neither the STRs nor the post service treatment records dating from 2000 to 2014 note any knee problems or complaints, despite documenting many other conditions.  It is not plausible that the Veteran would have knee problems for thirty years, and yet not seek treatment for them despite being treated for a number of other medical complaints, as shown in the VA treatment records dated since the late 1990's.  

The only mention of knee symptoms in the post-service medical evidence is in a February 1999 VA treatment record, years prior to the present claim, which notes a complaint of left knee pain after the Veteran strained his back lifting a couch, with a finding of left knee pain likely due to compensation for the back injury.  However, these symptoms were attributed to the back injury from lifting a couch, with the Veteran's putting too much weight on the left leg as a result of the back pain from that injury, and not to the Veteran's current service-connected low back disability.  Moreover, there was no diagnosis of pathology associated with the left knee pain at the time or since, or ongoing symptoms thereafter.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There was also no mention of knee problems prior to this time.  The fact that the Veteran did report left knee pain in the February 1999 VA treatment record, but not before or since, further indicates that he did not have ongoing knee problems before that time. 

The Board also notes that several years later, and almost fifteen years after service separation, an October 2001 VA treatment record reflects that the Veteran was performing a physical exercise consisting of squatting with 700 pounds.  The fact that the Veteran could perform such an exercise also suggests that he did not have a chronic knee condition since service. 

In sum, a current disability of either knee is not established.  In the alternative, the service incurrence or nexus elements are also not satisfied.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the right and left knee is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


D. PTSD

In his September 2015 hearing testimony and in written statements dated in October 2013 and July 2015, the Veteran stated that he has PTSD as a result of being "kidnapped" by local police in the Philippines, who he says planted marijuana in his room and then tried to extort money from him in exchange for not being charged.  He states that during his confinement, he witnessed the police kill another person tied up next to him.  He described the police as a "terrorist" group.  For the following reasons, the Board finds that service connection for PTSD is not established. 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV). In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM-IV as a basis for returning a VA examination for clarification.  Id. (citing 38 C.F.R. § 4.125(a)). The Board cannot use the DSM-IV as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology. Id.  In other words, diagnoses of PTSD are presumed to have been made in accordance with the DSM-IV criteria.  

(The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a).  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions to this rule and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.

In the first circumstance, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(1). 

In the second circumstance, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(2).

In the third circumstance, if a stressor claimed by a Veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(3).  For purposes of this relaxed evidentiary standard set forth in this subsection, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the fourth circumstance, if the evidence establishes the Veteran was a 
prisoner-of-war (POW) under the provisions of section 3.1(y) of the regulations, and the claimed stressor is related to that POW experience, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(4). 

Here, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy or was a prisoner of war.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  He has also not identified a stressor related to fear of hostile military or terrorist activity.  Although he called the police in the Philippines a "terrorist group," his own use of this appellation cannot define the police as terrorists or an enemy force, and does not otherwise support a stressor based on fear of hostile military or terrorist activity.  Cf. Acevedo v. Shinseki, 25 Vet App. 286, 291-93 (2012) (holding that the relaxed evidentiary burden for establishing an in-service stressor related to fear of hostile military or terrorist activity did not apply to a PTSD claim based on a personal assault perpetrated by another service member merely because the claimant alleged that the stressor was related to such fear).  Finally, the service treatment records do not show diagnoses of PTSD or a related diagnosis such as anxiety disorder or "shell shock."  Accordingly, none of the above exceptions under section 3.304(f) apply.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor, but must be corroborated by credible supporting evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

The available evidentiary sources for corroboration of a claimed stressor are not limited to service records (as required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989)).  Indeed, VA considers a wide range of evidence in PTSD claims based on an alleged personal assault, as discussed in more detail below.  See 38 C.F.R. § 3.304(f)(5). 

Corroboration of every detail of the stressor is not required.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Moreover, a Veteran's actual presence during the stressor event need not be specifically corroborated if the evidence shows that he was assigned to and stationed with a unit that was present when a reported event that has otherwise been verified occurred; such evidence strongly suggests actual exposure to the stressor event.  Id.  

In general, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 396.  However, there is an exception to this rule in service connection claims for PTSD based on an alleged personal assault.  In such cases, the Court held that the "categorical statements" made in Moreau and Cohen that medical nexus evidence cannot by itself fulfill the requirement of "credible supporting evidence" does not apply.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA examiner's finding that the claimant's PTSD is etiologically linked to the alleged in-service stressor can serve as verification that the stressor occurred); VBA Training Letter No. 11-05 (Dec. 2, 2011); see also 38 C.F.R. § 3.304(f)(5) (providing that VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  

In PTSD claims based on personal assault, alternative sources of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton, 12 Vet. App. at 278.  Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  See VBA Training Letter No. 11-05.  Specifically, under 38 C.F.R. § 3.304(f)(4):

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran's reported in-service personal assault stressor is not established.  There is no credible evidence supporting the Veteran account of marijuana being placed in his room by Philippine police for the purpose of extortion, or of his being held "hostage" by the police during which he was purportedly tied down and watched the police kill another man right next to him.  This account is inherently implausible, and coupled with the Veteran's bias in supporting a claim for benefits, its implausibility supports a finding that it is not credible.  See Caluza, 7 Vet. App. at 511 (the Board may consider the facial plausibility of evidence in assessing its credibility); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]"). 

The STRs do show that marijuana was found in the Veteran's room in June 1980.  However, the fact that marijuana was found in the Veteran's room does not support the occurrence of his reported stressor.  In this regard, while the Veteran states that it was planted there, his documented history of substance use since service much more readily accounts for the marijuana being found in his room than the implausible story of police placing it there for the purpose of extortion.  In this regard, the VA treatment records show that the Veteran has had an "extensive history of polysubstance abuse," as stated in a March 2009 entry, including marijuana.  A September 2009 VA treatment record reflects the Veteran's report that he started using alcohol and cocaine during service.  Moreover, a February 1981 STR reflects that the Veteran was seen at the mental health clinic for a positive urinalysis.  The Veteran was counseled at this time about illegal use of drugs, and informed that certain drinks in the downtown area could cause a positive urinalysis.  The assessment was "insufficient evidence."  While the February 1981 STR does not clarify the substance for which the Veteran's urine tested positive, and also indicates that the findings were insufficient and may have been caused by certain drinks in the local area, drug use was certainly suspected, as evidenced by the fact that the Veteran was counseled about illegal drugs, and placed on a urine surveillance program.  Together, this evidence provides a much more plausible reason for marijuana being found in the Veteran's room, namely that he had been using marijuana at the time, rather than the unlikely story he later provided in the context of supporting a claim for service connection benefits. 

The Veteran also related a different stressor in a July 2009 written statement of witnessing his then wife's ex-husband kill someone.  A September 2009 VA treatment record reflects the Veteran's report that the ex-husband also "pulled a gun" on the Veteran.  This stressor is also not verified by independent supporting evidence, and the fact that the Veteran later changed his stressor, and yet kept some of the same traumatic elements such as witnessing the killing of another person, weighs against its credibility.  Moreover, the fact that he changed his stressor account also indicates that these events were not considered a stressor by him.  

The observations by a treating psychiatrist in a September 2009 mental health initial assessment at VA also weighs against the credibility of the Veteran's reported in-service stressors.  This record reflects that the Veteran related that he had been seen by counselors a few times during active service, but was not able to explain why.  He stated that he was afraid of his father.  He related a history of purposefully cutting his forearm during service because voices told him to do so, but attributed this behavior to issues unrelated to an in-service incident.  The psychiatrist noted that the history he provided was vague and unsure.  He also recounted the above stressor of witnessing his then wife's ex-husband kill someone and that he also pulled a gun on the Veteran.  However, the psychiatrist noted that the Veteran was "very circumstantial," "vague," and "kept saying different things."  The psychiatrist also noted that the Veteran related a history of childhood trauma.  The psychiatrist "wonder[ed] if [the Veteran] was being manipulative or having a hard time organizing his thoughts."  The psychiatrist's observations further weigh against the credibility of the Veteran's reported in-service stressors. 

Behavior changes and psychological symptoms, including deteriorating work performance, can also serve as supporting evidence that a personal assault occurred.  See 38 C.F.R. § 3.307(f)(5).  The service personnel records show that the quality of the Veteran's work was found deficient, and that he was repeatedly showing up late to work.  He was eventually demoted in rank and received an early discharge as a result of his deteriorating work performance.  Such evidence does not support occurrence of the Veteran's reported stressor.  His deteriorating work performance may have been accounted for by a variety of factors unrelated to in-service trauma, including his substance use during service or his report of staying up late and consequent difficulty waking up early enough to get to work on time, as well as difficulty getting access to adequate transportation, as reflected in a March 1987 service personnel record.  Thus, this evidence does not by itself overcome the implausibility and lack of credibility of his reported in-service stressors. 

With regard to psychological symptoms, the STRs show that the Veteran was seen for stress management counseling in March 1987 and April 1987, at the time that his work performance was noted to be deficient.  The April 1987 counseling record notes that the Veteran reported "multiple vague stressors," and was "vague, elusive and circumstantial."  He was mildly dystrophic.  He reported variable sleep and decreased interests and activities.  The assessment was "interpersonal problems," and stress management was recommended.  These records indicate that the Veteran may have been having psychological or adjustment difficulties at the time.  As already noted, the Veteran related that he started using alcohol and cocaine during service, which may have been a factor.  This evidence does not by itself overcome the implausibility and lack of credibility of the Veteran's in-service stressors.  The September 2009 VA mental health assessment record indicates that the Veteran reported family problems at the time he was seen by mental health during service, and the April 1987 service counseling record reflects an assessment of "interpersonal problems."  In any event, the fact that the Veteran was referred for counseling due to deficient work performance is not alone sufficient to verify his reported stressors under the circumstances of this case, when such stressors are otherwise inherently implausible or lack credibility.  The Board also notes that the Veteran's report of "stressors" in the April 1987 STR does not indicate that an in-service trauma occurred, as use of the word "stressor" at the time does not equate to the term of art used in VA regulation as set forth in 3.304(f) to denote potential trauma.  

Although the Veteran was diagnosed with PTSD many years after separating from service, as reflected in October 2012 and June 2013 VA treatment records, there are no findings that his PTSD symptoms are medically linked to his reported stressor or to service.  Thus, the occurrence of the stressor is not supported by after-the-fact medical nexus evidence.  See Patton, 12 Vet. App. at 278.  Even if there was such a finding, to the extent it was based solely on the Veteran's reported history, it could not support occurrence of the stressor, when such history has been found by the Board to lack credibility.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value). 

Accordingly, the Veteran's report of a personal assault during active service has not been verified by credible supporting evidence, even when taking into account the much broader range of evidence available for consideration in personal assault claims.  See 38 C.F.R. § 3.304(f).  Because the preponderance of the evidence weighs against the occurrence of the Veteran's reported stressors, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

In the absence of credible evidence of an in-service stressor, service connection for PTSD must be denied.  See 38 C.F.R. § 3.304(f). 


E. Residuals of Cyst on Forehead

The Veteran states that he constantly bumped his head while working on aircraft during service, and that the repeated impacts resulted in the development of a sebaceous cyst in the same area many years later, as reflected in his September 2015 hearing testimony and in a July 2009 written statement.  He has not advanced any explanation or other evidence in support of such a relationship apart from the coincidence that the cyst appeared in the same area where he bumped his head.  For the following reasons, the Board finds that service connection is not established. 

The STRs do not show that the Veteran had a cyst on the forehead during service.  At the September 2015 Board hearing, the Veteran stated that he first noticed a cyst around 1980, before he left for the Philippines, but was "not sure."  The Board does not find this statement credible.  The STRs do not document that the Veteran had a cyst.  Moreover, the post-service VA treatment records show that the Veteran did not develop a cyst until around January 2003.  Indeed, in the July 2009 written statement, which was the basis for the claim, the Veteran did not state that he developed a cyst during service, but rather stated that he hit his head working on aircraft and "later had a [ganglion cyst] removed from [his] forehead."  This statement is more consistent with the VA treatment records showing that a sebaceous cyst developed on his left brow around January 2003 and was excised in February 2003.  There is no other evidence of prior removal of a cyst.  Accordingly, as the Veteran's statement at the hearing that he developed a cyst during service is inconsistent with more probative evidence of record in the form of contemporaneous treatment records, and also in conflict with his July 2009 statement, it is not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

The VA treatment records reflect that he developed a sebaceous cyst on the left brow around January 2003, which was excised in February 2003.  The fact that the Veteran may have repeatedly bumped that area this head during service is not in question.  However, there is no apparent relationship between a sebaceous cyst that first developed about fifteen years after service separation and impacts to the same area of the forehead during service.  The long period of time between service and the development of the cyst weighs against a relationship to impacts to the head during service, especially in the absence of any apparent basis for such a relationship. 

The Veteran's statements asserting a relationship to service lack probative value.  They are not supported by any explanation apart from the coincidental nature of the cyst developing in the same area where he hit his head years earlier, which does not amount to sound reasoning-to the extent there may be any correlation in terms of the area affected, this does not in itself suggest any kind of relationship.  His statements thus lack probative value when considered on the merits or in substantive terms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  

Further, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the issue of whether a cyst that first develops years after service may be related to impacts to the same area during service is not a determination that can be made based on lay observation alone given the long period of time that elapsed without any signs or symptoms in the interim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, as the Veteran is a lay person in the field of medicine, his bare assertion of a relationship to service is not competent evidence, and thus lacks probative value on this ground as well.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

In sum, the medical nexus element is not satisfied.  See Holton, 557 F.3d at 1366.
Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of a sebaceous cyst on the forehead is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 


IV. Earlier Effective Date

The Veteran seeks an effective date earlier than September 2008 for the grant of service connection for tinnitus.  Specifically, in his September 2015 hearing testimony, he stated that he never received notice of the May 2004 rating decision which originally denied this claim, and therefore the effective date should have been August 2003, the date of the original claim, rather than the date of his petition to reopen.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2015), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C.A. § 5109A(a) (West 2014) and 38 C.F.R. § 3.105(a) (2015).  

The grant of service connection for tinnitus in the June 2009 rating decision was not based on newly obtained service department records, and the Veteran has not moved to revise or reverse the May 2004 rating decision on the basis of CUE.  Thus, the only possible basis for an earlier effective date would be a finding that the May 2004 rating decision was not final.  In this regard, the Veteran states that the May 2004 rating decision was not final because he did not receive proper notice of it and his appellate rights, and therefore that the later grant of service connection in June 2009 stemmed from his original August 2003 claim.  The Board finds that the May 2004 rating decision is final, notwithstanding the fact that mailing of notice of the decision to the Veteran was returned to VA as undeliverable.  

Turning to the facts, the Veteran submitted a service connection claim for tinnitus in August 2003.  The claim was denied in the May 2004 rating decision.  The Veteran did not submit a notice of disagreement (NOD) within one year of the date of mailing of that decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2015) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of its mailing.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, absent a timely NOD, the May 2004 rating decision became final unless it can be shown that notice of the decision and the Veteran's appellate rights was not properly mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

A claimant must be notified of any decision by VA affecting the payment of benefits or the granting of relief.  38 C.F.R. § 3.103 (2015).  The notice must include, among other things, the decision made, the reason(s) for the decision, and the right, as well as the necessary procedures and time limits, to initiate an appeal.  Id.; see 38 C.F.R. § 19.25 (2015) (providing that claimant must be informed of appellate rights in each notification of a determination of entitlement or non-entitlement to VA benefits).  

A NOD with respect to a determination by the AOJ must be filed within one year of the date that the AOJ mails notice of that determination to the claimant.  38 U.S.C. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Otherwise, the determination becomes final.  Id.  The one-year time period to submit a NOD begins running on the date that notice of the decision is mailed.  Id.  If a claimant is not properly notified of the decision and his or her appellate rights, then the time to appeal that decision is tolled.  Lamb v. Peake, 22 Vet. App. 227, 230 (2008) (citing Ingram v. Nicholson, 21 Vet.App. 232, 241 (2007); Hauck v. Brown, 6 Vet.App. 518, 519 (1994)).  In that case, during the tolling period, the "next time the RO adjudicates entitlement to the same benefit, it is merely continuing the still-pending claim."  Lamb, 22 Vet. App. at 230 (citing Myers v. Principi, 16 Vet.App. 228, 236 (2002)).  In other words, until the claimant receives proper notice of the decision and his or her appellate rights, the decision is not final, and the original claim remains pending.  

The record shows that notice mailed to the Veteran of the May 2004 rating decision and his appellate rights was returned to VA by the U.S. Post Office as undeliverable.  A stamp on an envelope bearing the same date as the cover letter states "Return to sender.  Moved.  Left no address [sic]."  A September 2004 mailing of an SOC to the same address was also returned to VA by the Post Office as undeliverable, with a stamp stating that the Post Office was unable to forward it.  

A notation on the returned envelope, presumably by an RO staff member, indicates that VA's data reflected the same address as that to which the SOC was mailed.  In other words, the May 2004 notification of the rating decision was mailed to the Veteran's last known address.  The claims file does not show any other current address for the Veteran then of record.  Rather, the address to which notice of the May 2004 rating decision was mailed was the same as his last known address at the time. 

In an April 2009 written statement, the Veteran stated that he was requesting an earlier effective date because he was incarcerated and his mail was never forwarded to him, preventing him from continuing the appeal process.  In a March 2009 statement, the Veteran wrote that he believed he was awarded benefits (service connection was granted for hearing loss in the May 2004 rating decision), but that he moved and did not notify VA.  Thus, he requested that any retroactive benefits due be paid to him. 

The question is whether the fact that notice of the May 2004 rating decision was returned to VA as undeliverable warranted tolling of the time limit for submitting a NOD and thus prevented that decision from becoming final, such that the original claim was still pending when service connection for tinnitus was later granted.  See Lamb, 22 Vet. App. at 230.  The Board finds that tolling was not warranted in this case. 

Under the presumption of regularity in the administrative process, it is presumed that a claimant received proper notice by VA.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (August 2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties) (citing Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007)); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption may only be rebutted with "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  Boyd, 27 Vet. App. at 72 (quoting Crain v. Principi, 17 Vet.App. 182, 186 (2003)).  The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  However, the presumption of regularity may be rebutted where there is evidence that (1) VA used an incorrect address on the mailing in question or (2) the mailing was returned as undeliverable and "there were other possible and plausible addresses available to VA" at the time.  Id. at 72.  

When a notice letter is returned to VA, it must check the claimant's file to determine if another notice letter must be sent.  Lamb, 22 Vet. App.at 231-32.  If the claims file reveals that the address used was incorrect or has been updated, VA must resend the notice to the proper address.  Id. at 232.  However, "the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address."  Id. (citing Hyson v. Brown, 5 Vet.App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep . . . VA apprised of his whereabouts.")).  It is not VA's responsibility to try to locate a claimant whose whereabouts cannot be determined.  Lamb, 22 Vet. App.at 232.

Here, notice of the May 2004 rating decision and the Veteran's appellate rights was mailed to his last known address, that is, the one most current of record at the time.  There was no other possible and plausible address of record, and the Veteran himself acknowledged in the March 2009 statement that he did not notify VA that he was no longer at that address.  Indeed, his April 2009 statement clarifies that he had been incarcerated.  It was not reasonable for the RO to learn of the Veteran's incarceration of its own accord, and therefore it had no responsibility to do so.  See id.  Rather the onus was on the Veteran to inform VA of this fact.  

Accordingly, the Board finds that VA discharged its duties by following its regular mailing practices to the extent possible.  Thus, the fact that notice of the May 2004 rating decision was returned to VA as undeliverable cannot be used as a basis for tolling the time limit for filing a NOD when the Veteran did not inform VA of his incarceration and when there was no other possible and plausible address of record.   Therefore, the May 2004 rating decision is final as a NOD was not filed within one year of the date of mailing of notice of the decision to the Veteran.  See id.; cf. Fodor v. Peake, Slip Copy No. 06-0842 (August 28, 2008) (nonprecedential memorandum decision finding that the presumption of administrative regularity was not overcome when mailing of notice of a rating decision was returned to VA as undeliverable since there was no other possible and plausible address of record, and therefore absence of a timely NOD rendered that decision final); see also 38 C.F.R. § 20.302(a).

There is no statutory or regulatory authority for tolling the filing of a NOD for equitable reasons.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201; see also Percy v. Shinseki, 23 Vet.App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  There was no apparent constitutional violation warranting equitable tolling, and the Veteran has not advanced any argument to that effect.  See Barrett v. Shinseki, 22 Vet.App. 457, 461 (2009).

Because the May 2004 rating decision is final, the earliest possible effective date for the grant of service connection for tinnitus was the Veteran's September 2008 petition to reopen.  See 38 C.F.R. § 3.400(q)(2).  Thus, that effective date is proper.

In sum, entitlement to an effective date of service connection for tinnitus earlier than September 2008 is denied.  Because this appeal is denied as a matter of law based on facts that are not in dispute, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).



V. Withdrawal of Appeal

At the September 2015 Board hearing, the Veteran expressed on the record his wish to withdraw his appeal of the rating assigned his service-connected tinnitus.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, this appeal is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for ingrown toenails is denied. 

Entitlement to service connection for tinea pedis (athlete's foot) and onychomycosis or tinea unguium (toenail fungus) is granted. 

Entitlement to service connection for a disability of the left knee is denied. 

Entitlement to service connection for a disability of the right knee is denied. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for residuals of a cyst removed from the forehead is denied. 

Entitlement to an effective date earlier than September 15, 2008 for the grant of service connection for tinnitus is denied. 

Entitlement to a rating greater than 10 percent for tinnitus is dismissed. 



REMAND

The service connection claims for an acquired psychiatric disability other than PTSD and bilateral musculoskeletal foot disabilities, and the appeal of the initial rating assigned service-connected hearing loss must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

With regard to service connection for an acquired psychiatric disability other than PTSD, a VA examination and opinion are warranted under the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA treatment records reflect an October 2012 diagnosis of generalized anxiety disorder.  The Veteran has also attended group classes for depression at VA, though there is no formal diagnosis and VA depression screens since 1999 have generally been negative.  There is at least an indication that a current psychiatric disability may be related to service to satisfy the low threshold for warranting an examination opinion.  See McLendon, 20 Vet. App. at 83.  

Specifically, the service treatment records (STRs) show that the Veteran was seen for counseling a few times during service when his work performance was found to be deficient.  These counseling records include an April 1987 entry noting that the Veteran was "mildly dysphoric," with a complaint of "multiple vague stressors" and "decreased interest and activities [sic]," although the assessment was "interpersonal problems" rather than a psychiatric condition.  Further, a September 2009 VA mental health initial assessment consultation record reflects that the Veteran reported cutting his forearm during service.  He stated that voices told him to cut himself.  The STRs show that multiple linear scars were noted on the left forearm in a June 1982 examination report and in the March 1987 separation examination report, but were not noted in the December 1976 enlistment examination report, suggesting that the scars occurred due to injury during service.  The STRs do not indicate what caused the scars or show treatment for cuts to the arm.  The VA psychiatrist who evaluated the Veteran in September 2009 also noted scars on forearm where he had reportedly cut himself with a razor.  

The fact that there is credible evidence that the Veteran cut himself with a razor during service, and that he was seen for counseling during a period of deteriorating work performance and noted to be dysphoric at the time, with decreased interest in activities, at least supports an indication that a current psychiatric disability may be related to an in-service disease, injury, or event.  See McLendon, 20 Vet. App. at 83.  Accordingly, an examination and opinion must be provided.  See id.

On remand, the opportunity should be taken to obtain records of psychiatric treatment at Twin Towers correctional facility in 2004.  In this regard, a June 2004 VA treatment record reflects that the Veteran reportedly received psychiatric treatment while incarcerated. 

A new VA opinion is warranted to assess the likelihood of a relationship between the Veteran's osteoarthritis of the 1st MTP of the right foot, plantar calcaneal spur of the right foot, and periarticular osteopenia of the left foot, as diagnosed in the August 2012 QTC examination report, and his foot problems during service.  The negative opinion provided in the examination report is not supported by an rationale, and thus is not adequate to make an informed decision on the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

At the September 2015 hearing, the Veteran stated that his hearing had worsened since last examined in October 2012.  Accordingly, a new examination is warranted to assess the current of severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Request records of the Veteran's psychiatric treatment at Twin Towers correctional facility in 2004, after securing any necessary releases from the Veteran. 

2. Then, arrange for a VA examination and medical nexus opinion regarding an acquired psychiatric disability other than PTSD, including anxiety and depression.  The entire claims file must be made available to the examiner, and the examiner should confirm that the file has been reviewed in the examination report.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran has depression, anxiety, or another psychiatric disorder (other than PTSD) as a result of disease or injury incurred in active service, or whether such a relationship is unlikely.   

In rendering the opinion, the examiner should consider the following history.  The Veteran was seen for counseling a few times during service when his work performance was found to be deficient.  These counseling records include an April 1987 entry noting that the Veteran was "mildly dysphoric," with a complaint of "multiple vague stressors" and "decreased interest and activities," with an assessment of "interpersonal problems."  This record is dated after the March 1987 separation examination report and report of medical history.  A September 2009 VA mental health initial assessment consultation record reflects that the Veteran reported cutting his forearm during service.  He stated that voices told him to cut himself.  The service treatment records are consistent with a history of cuts to the forearm, as they show he developed scars on his left forearm after the entrance examination was performed.  

A complete explanation in support of the conclusion reached must be provided. 

3. Obtain a new medical nexus opinion regarding the Veteran's diagnosed osteoarthritis of the 1st MTP of the right foot, plantar calcaneal spur of the right foot, and periarticular osteopenia of the left foot.  The August 2012 QTC opinion is not supported by any explanation, and thus not sufficient to render an informed decision.

The entire claims file must be made available to the examiner, and the examiner should confirm that the file has been reviewed in the examination report.  

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (50% probability or more) that osteoarthritis of 1st MTP of the right foot, plantar calcaneal spur of the right foot, periarticular osteopenia of the left foot, or any other diagnosed musculoskeletal foot conditions result from disease or injury incurred in active service, or whether such a relationship is unlikely.   

A complete explanation in support of the conclusion reached must be provided. 

4. Arrange for a VA audiological examination to assess the current level of severity of the Veteran's bilateral hearing loss.  Any functional impairment must be described in the examination report. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


